July 7, 1916. The opinion of the Court was delivered by
This is an application for leave to answer after the expiration of the time allowed by statute. The motion was refused, and from the order this appeal is taken.
There are three exceptions in the case, but the only one argued by appellants is the first, which is:
"It is respectfully submitted that the presiding Judge committed error in not allowing the defendants to answer, it being a matter within the discretion of the Court, and the showing made such that it was an abuse of discretion of the Court in not allowing the defendants to answer."
The burden is upon appellant to show that there is "an abuse of discretion," which means "manifest error." The showing made is that not only was there no abuse of discretion, but that it was exercised in wisdom. There was a showing of admission of the execution of the notes, many pleas for time to raise the money, and a warning that plaintiff would regret it if suit was commenced.
The judgment is affirmed. *Page 421